SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1424
CA 11-00656
PRESENT: SCUDDER, P.J., CENTRA, GREEN, GORSKI, AND MARTOCHE, JJ.


DOMINICK CALHOUN, BY AND THROUGH HIS NEXT
FRIEND, THE CHILDREN’S RIGHTS INITIATIVE, INC.,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

ILION CENTRAL SCHOOL DISTRICT, CHRISTINE RUFF,
PETER BUTCHKO, JOHN DOE(S) AND JANE DOE(S),
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


THE CHILDREN’S RIGHTS INITIATIVE, INC., ROME (BETH A. LOCKHART OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (J. RYAN HATCH OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Herkimer County
(Michael E. Daley, J.), entered October 15, 2010. The order granted
the motion of defendants to dismiss and/or for summary judgment and
dismissed the complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    December 30, 2011                     Frances E. Cafarell
                                                  Clerk of the Court